Citation Nr: 1819723	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to claimant status for VA death pension benefits as an adult helpless child of the deceased Veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  The Veteran died in October 1958.  The Appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  This matter was remanded by the Board in April 2014 and August 2017.  The Appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2012.  A transcript of that hearing is of record.  

The previous remands noted that although the Appellant was denied status as a helpless child in a final rating decision in November 1982, the claim currently on appeal should be addressed on its merits, not as a claim to reopen, because the current claim was filed by the Appellant while the 1982 claim was filed by the Appellant's mother. 


FINDINGS OF FACT

1.  The Appellant is the surviving child of a Veteran who had qualifying wartime service; the Appellant was born in July 1956.

2.  The evidence does not show that the Appellant was permanently incapable of self-support by reason of physical or mental defects at or before he attained the age of 18 in July 1974.



CONCLUSION OF LAW

The criteria for establishing recognition as a helpless child of the Veteran, and claimant status for VA death pension benefits, are not met.  38 U.S.C. §§ 101 (4), 1542 (2012); 38 C.F.R. §§ 3.57, 3.356 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2018); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Appellant believes he should receive death pension benefits flowing from the Veteran's service.  He believes he should receive these benefits because of his relationship with his father, and notes that his mother received these benefits before her death.

Governing law provides that VA shall pay a pension to a child of a deceased Veteran who served during a period of war and met the qualifying service requirements.  38 U.S.C.A. § 1542.  The Appellant in this case is shown to be the son of a veteran of the World War II era, who served more than 90 days during wartime (the Veteran served on active duty from March 1943 to February 1946).  Accordingly, it is shown that the Veteran had qualifying service.

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4)(A); 38 C.F.R. §§ 3.57 (a)(1), 3.315.

The Appellant in this case was born in July 1956, meaning that he is now well over 23 years old.  Therefore, he does not meet the age-based criteria of a "child" of the Veteran for the purpose of demonstrating eligibility for death pension benefits.  Therefore, the Appellant's entitlement to death pension benefits turns upon whether he qualifies as a "helpless child" (i.e., permanently incapable of self-support before reaching the age of 18) under the provisions of the regulation.  

Pursuant to 38 C.F.R. § 3.356 (a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of his/her 18th birthday.  It is that condition which determines whether entitlement to the status of "helpless child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443   (1993).

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his/her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Instead, the principal factors for consideration consist of the following. 

(1) The fact that a claimant is earning his/her own support is prima facie evidence that he/she is not incapable of self- support.  Incapacity for self-support will not be considered to exist when the child by his/her own efforts is provided with sufficient income for his/her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his/her condition was such that he/she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child that would provide sufficient income for reasonable support.  Lack of employment of the child, either prior to the delimiting age or thereafter, should not be considered as a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations that involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b).

In other words, VA does not provide death pension benefits for every adult child of a Veteran.  In this case, the Appellant can only receive death pension benefits if he is considered a "helpless child" under VA law.  VA law says that a "helpless child" is someone who became permanently incapable of self-support before he or she reached the age of 18.  If the Appellant was able to support himself when he was 18, then he cannot receive death pension benefits now.  

In this case, the Appellant has schizophrenia as well as intellectual limitations.  Although the Appellant testified in his April 2012 hearing that he has worked for a living all his life, the Board recognizes that each stretch of employment has been relatively short-term, and thus could potentially be characterized as casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability.  For that reason, the Appellant's employment history is not dispositive of the issue of whether he was self-supporting at the age of 18.  

In August 1982, the psychologist of the Appellant's school examined him and found that his intelligence quotients fell within the borderline mentally handicapped range.  A January 1983 psychiatric evaluation noted that the Appellant's most recent employment had been a six-month period as a groundskeeper.  He had recently been laid off, and stated that prior to this employment he had mostly worked odd jobs, and his longest stretch of employment was for one year as a custodian from 1979-1980.  The psychiatrist found no psychiatric reason why the Appellant should not be able to work.  Another January 1983 psychiatric evaluation found that the Appellant's general operating intelligence was mid to borderline, and his general functioning intelligence was borderline.  This psychiatrist found that  routine/repetitious/simple manual tasks were well within the Appellant's capacities, and suggested exploring the Appellant's interest in elementary automobile repairs for training or on-the-job placement.  

In June 1986, the Appellant was hospitalized by court order.  The Appellant had paranoid thinking, and the Appellant's mother noted the Appellant was imagining messages coming through the radiator and hanging plants.  The provisional diagnosis was atypical paranoid disorder.  The Appellant was later diagnosed with schizophrenia.  An April 1989 psychological evaluation found the Appellant's social comprehension and judgment were intellectually sufficient for routine, daily, simple involvements wherein the psychopathology is in remission, but that exacerbation of psychopathology would interfere with social comprehension and judgment regardless of basic intellectual capacity.  The Appellant's general functioning intelligence was measured as low borderline.  The psychiatrist found that routine, repetitious, and simple manual-mechanical tasks are within the Appellant's capacities, but that his psychopathology would interfere with job application, and that his individual and/or group participation with co-workers were handicapped by psychopathology.  A May 1989 psychiatric evaluation found a diagnosis of schizophrenia, and opined that the Appellant was functioning rather marginally and had not been able to work and support himself except at sporadic jobs in the laboring area.  The psychiatrist noted lack of treatment for his illness, and found that the Appellant's ongoing schizophrenic process and unwillingness to receive treatment resulted in a poor prognosis.  A June 1989 mental residual functional capacity assessment found that the Appellant was cognitively compromised and would only be able to manage simple instructions.  The Appellant was found to not be able to consistently interact with peers, supervisors, and the general public, and his schizophrenic illness was found to compromise of his ability to manage a normal workweek.  

A VA medical opinion was obtained in November 2017.  The VA clinician discussed the medical evidence of record at length, and concluded that while the Appellant was affected by intellectual limitations starting in elementary school, but nonetheless was able to work a series of jobs from at least the early 1970s to the mid-1980s.  The clinician opined that the 1982/1983 evaluations supported the presence of intellectual difficulties, but did not identify significant psychopathology.  The clinician noted that the 1982/1983 examiners concluded that the Appellant was capable of routine/repetitious/simple manual tasks, which was consistent with the Appellant's job history proximate to those dates.  The clinician found that the onset of the Appellant's psychotic condition (variously diagnosed as schizophrenia and atypical paranoid disorder) appeared to be around the time of his psychiatric hospitalization in 1986.  The clinician found that the 1989 evaluations reflected that the psychopathology introduced a level of impairment in functioning that exceeded the impairment associated with the intellectual disabilities alone, and resulted in the conclusion that the Appellant would no longer be able to function adequately in the workplace.  The VA clinician opined that there is insufficient evidence to support the contention that the Appellant was permanently incapable of self-support due to mental incapacity as of his 18th birthday in July 1974, and that although the Appellant appeared to be permanently incapable of self-support due to schizophrenia in 1989, there is insufficient evidence to support that the schizophrenia was the same condition that manifested as intellectual disability prior to the age of 18.  The clinician also noted that the professionals who examined the Appellant in 1989 did not link the conditions of schizophrenia and intellectual disability, and that the evidence of record does not contain support for the contention that they are the same condition or causally linked.  

The preponderance of evidence is against a finding that the Appellant was incapable of self-support at age 18.  Psychiatric examination from 1982 and 1983, at which point the Appellant would have been 26 or 27, found the Appellant to be capable of simple manual labor in spite of his intellectual limitations.  The VA clinician opined, and the Board finds the medical evidence supports, that the Appellant's condition significantly worsened due to the manifestation of schizophrenic symptoms in approximately 1986, when the Appellant was 30 years old, and that he became incapable of self-support by 1989.  The Board concludes that although the Appellant is currently incapable of self-support because of his schizophrenia, there is no evidence that the schizophrenia manifested prior to reaching 18 years of age.  The evidence of record demonstrates that the Appellant was capable of supporting himself through simple manual employment in 1982 or 1983, and that the Appellant had worked several jobs of this type before his schizophrenia manifested itself.  In other words, at the age of 18, the Appellant was capable of self-support through manual labor in spite of his mental limitations, and he did not become incapable of supporting himself until his schizophrenia manifested in approximately 1986.  Because the Appellant was able to support himself at the age of 18, he does not meet the legal definition of a helpless child, and is not eligible for death pension benefits.  For that reason, the Appellant's claim must be denied.  The preponderance of the evidence is against the claim; accordingly, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

Entitlement to status as an adult helpless child of the deceased Veteran, for VA death pension benefits, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


